Citation Nr: 1802721	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-57 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic neurobehavioral effects, to include as due to exposure to toxins at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for renal toxicity, to include as due to exposure to toxins at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for scleroderma, to include as due to exposure to toxins at Camp Lejeune, North Carolina.

4.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PSTD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Marc S. Whitehead, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1955 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a diagnosis of chronic neurobehavioral effects, renal toxicity, or scleroderma.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic neurobehavioral effects have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for renal toxicity have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for scleroderma have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examination was requested in relation to the issues of service connection for chronic neurobehavioral effects, renal toxicity, or scleroderma, but U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case.  Essentially, beyond the Veteran filing a claim for service connection, there is no evidence showing chronic neurobehavioral effects, renal toxicity, or scleroderma, and no assertion that these were due to his active service other than that he was exposed to toxins at Camp Lejeune.  As such, there is no basis at this time to order a VA examination. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed his service-connection claims for chronic neurobehavioral effects, renal toxicity, and scleroderma in February 2014, which was denied by a March 2017 rating decision.  He asserts that he was exposed to contaminated water at Camp Lejeune, which resulted in chronic neurobehavioral effects, renal toxicity, and scleroderma.

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between August 1953 and December 1987.

The Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) in which it was acknowledged that persons residing or working at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Hdealth and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other volatile organic compounds (VOC).  Notably, autoimmune disease, including lupus and connective tissue disease, is not among the diseases the NRC has identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.

The Veteran's STRs do not show any symptoms, complaints, diagnosis, or treatment for chronic neurobehavioral effects, renal toxicity, or scleroderma.  At his separation physical in July 1959, he had a normal examination but for his ears.

The Veteran's treatment records do not show any diagnoses of chronic neurobehavioral effects, renal toxicity, or scleroderma.

The Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of chronic neurobehavioral effects, renal toxicity, or scleroderma, or that any chronic neurobehavioral effects, renal toxicity, or scleroderma was due to or the result of his active service.

As such, the record does not show any current diagnosis of chronic neurobehavioral effects, renal toxicity, or scleroderma.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claims and entitlement to service connection for chronic neurobehavioral effects, renal toxicity, and scleroderma are denied.


ORDER

Service connection for neurobehavioral effects is denied.

Service connection for renal toxicity is denied.

Service connection for scleroderma is denied.


REMAND

The Veteran was granted service connection for PTSD in a December 2015 Board decision based on clear and unmistakable error in an earlier June 2013 Board decision.  In a February 2016 rating decision, service connection for PTSD was effectuated by the RO.  The RO assigned a 30 percent rating based on the Veteran's depressed mood and anxiety.

In August 2016, the Veteran filed his notice of disagreement with the assigned rating.  He asserted that he was assigned a 30 percent rating without an examination.

However, the Veteran was previously afforded a VA examination in July 2011.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, which is equivalent to a 70 percent rating.

In April 2017, he was afforded a new VA examination.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency in intermittent periods of inability to perform occupational tasks, which is equivalent to a 30 percent rating.  However, the April 2017 VA examiner did not address or explain any improvement in the Veteran between the July 2011 VA examination and the April 2017 examination.

In July 2017, the Veteran reported his current PTSD symptomology and that his PTSD prevented him from working.

As such, the Veteran should be provided a new VA examination to assess the current nature and severity of his PTSD.

Regarding TDIU, in July 2017, the Veteran reported his PTSD prevented him from working.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or a psychologist to assess the nature and severity of his service connected PTSD.  The examiner should describe any functional limitation the Veteran's PTSD has on his ability to obtain or maintain substantially gainful employment.  The examiner should discuss the previous July 2011 VA examination and the Veteran's current symptomology.

2.  Then, readjudicate the appeal, including the claim for TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


